Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed November 23rd, 2021, with respect to the title objection have been fully considered and are persuasive.  The title objection has been withdrawn. 

2.  Applicant’s arguments, filed November 23rd, 2021, with respect to the 35 USC 103 rejection of the independent claim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Barry (US 2001/0032305).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0274992, cited in the IDS dated January 11th, 2021) in view of Moyer et al (US 2010/0262811, herein Moyer) and Barry (US 2001/0032305).

Regarding claim 1, Chen teaches a multiprocessor device that includes a first processor and a second processor, wherein the multiprocessor device is configured to cause, when debugging of the first processor is to be performed by using the second processor, the second processor to refer to a 
Chen fails to teach the multiprocessor device fetching an instruction from a memory by using the value referred from the program counter.
Moyer teaches a multiprocessor device including a first processor and a second processor wherein the device is configured to cause the first processor to fetch an instruction from a memory by using the value referred from a program counter of the second processor (Fig 1, [0023], [0026], debugging processor executes at the same program counter as the debug target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen and Moyer to utilize lockstep mode debugging.  While Chen discloses the debugging core as collecting trace data including program counter values from the debug target core, using lockstep debugging as disclosed by Moyer may improve the reliability of the multiprocessor system (Moyer [0005]).  As lockstep debugging is a well-known technique in the microprocessor art, this combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.
Chen and Moyer fail to teach wherein the first and second processor have a first and second local instruction memory from which the instruction is fetched.
Barry teaches a multiprocessor device for debugging comprising a first processor having a first local instruction memory and a second processor having a second local instruction memory ([0009-0010] & Figs 9-10, [0051], [0056], local instruction memories present in first host processor and second coprocessor) wherein a value of a program counter set for the first local instruction memory is used to fetch an instruction from the second local instruction memory by using the value referred from the program counter ([0010], [0056], host processor provides PC to be fetched by coprocessor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen and Moyer with those of Barry to utilize processors 

Regarding claim 2, the combination of Chen, Moyer, and Barry teaches the device according to claim 1, wherein a function unit of the second processor refers to data held in the first processor based on the instruction fetched by using the value referred from the program counter (Chen [0036]).

Regarding claim 3, the combination of Chen, Moyer, and Barry teaches the device according to claim 1, wherein each of the first processor and the second processor includes a unique program counter (Chen [0031], Moyer [0023]).

Regarding claim 4, the combination of Chen, Moyer, and Barry teaches the device according to claim 3, wherein at a time of a normal operation, the second processor is configured to fetch an instruction from the second local instruction memory by using a value of the program counter of the second processor (Moyer [0023], Chen [0035], normal core operation & Barry [0056], local instruction memory & PC in coprocessor).

Regarding claim 5, the combination of Chen, Moyer, and Barry teaches the device according to claim 1, wherein the second local instruction memory holds, in a position associated with a position in which a debugging-target program to be executed by the first processor is stored, the program for debugging a debugging-target program (Chen Fig 1, memory 100 holds program and tracing module & Barry [0056]).
Regarding claim 6, the combination of Chen, Moyer, and Barry teaches the device according to claim 1, wherein the first processor executes a program for performing periodic contrl, and the program .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182